Citation Nr: 0640313
Decision Date: 12/28/06	Archive Date: 01/31/07

DOCKET NO.  04-17 004	)	DATE DEC 28 2006
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected myositis ossificans of the right quadriceps.  

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected bilateral compound fracture of mandible with decreased inter-incisal motion.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to February 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2002 rating decision issued by the RO.  

The issue of increased evaluation for the service-connected bilateral compound fracture of mandible with decreased inter-incisal motion is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected residuals myositis ossificans of the right quadriceps is not shown to be productive of more than moderate muscle injury with some fatigue and weakness on repetitive motion; right leg movements are not shown to be compensably impaired.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected myositis ossificans of the right quadriceps on the basis of muscle damage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73 including Diagnostic Code 5314 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  The regulations implementing the VCAA provisions have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have been properly developed in regard to the veterans claim, and no further assistance is required in order to comply with VAs statutory duty to assist him with the development of facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment reported by the veteran and has afforded him a comprehensive VA examination addressing his claimed disorder.  There is no indication from the record of additional medical treatment for which the RO has not obtained, or made sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VAs duty to notify the veteran of the evidence necessary to substantiate his claim in a September 2002 letter.  By this letter, the RO also notified the veteran of exactly which portion of that evidence was to be provided by him and which portion VA would attempt to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit additional evidence to the RO, and the Board finds that this instruction is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a claimant provide any evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that while the VCAA notice need not be contained in a single communication, post-decisional documents (e.g., Statements or Supplemental Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed December 2002 rating decision.  Moreover, as indicated above, the RO has taken all necessary steps to both notify the veteran of the evidence needed to substantiate his claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the need for notification that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is not prejudicial in this case.  The veteran was fully notified that he was awarded a disability evaluation and an effective date for that evaluation in the appealed December 2002 rating decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran will result from an adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Disability ratings are determined by applying the criteria set forth in VAs Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the right quadriceps disability was established in a December 1969 rating decision.  The veteran was assigned a noncompensable evaluation.  

In the now appealed December 2002 rating decision, the RO increased the rating to 10 percent.  That evaluation has remained in effect since that time.  

During an October 2002 VA examination, the veteran complained of problems with his right thigh.  Additionally, he reported having sleep disturbance related to the pain in his right leg.  

An examination of the right thigh showed that it measured 17 inches in circumference 6 inches above the patella as compared to 16 inches in the left thigh.  He had moderate weakness in the extension of the right leg and experienced pain and tightness in the medial muscles of the quadriceps femoris.  

The veteran had marked weakness in flexion of the right lower leg medial muscle group; however, range of motion of both knees was essentially normal.  

The X-ray studies showed apparent thickening of the cortex of the right femur; however, no true calcific deposit was seen in the muscles.  

The veteran was diagnosed with myocytes of the medial quadriceps muscles of the right leg manifested by pain in flexion and extension and weakness in flexion and extension against moderate resistance.  The veteran was also diagnosed with fibrocytes of the medial quadriceps muscles of the right leg.  

From January 1999 to June 2004, the veteran was seen in a VA medical facility for treatment for various medical issues.  In a June 2004 treatment record, the examiner commented that the veteran did not appear to have an increase in severity of his right quadriceps disability.  

During the June 2004 VA examination, the examiner recorded a history of the veterans right quadriceps disability.  The veteran reported having right thigh pain that radiated to his mid calf.  He had symptoms such as stiffness at the right knee and intermittent numbness on the anterior right thigh.  He described the pain as ranging from 4 - 8 out of 10.  The pain was relieved with medication and rest.  

On examination, the veteran had normal gait and posture.  His muscles were symmetrical and firm, and he had full range of motion of the right knee and hip with no joint swelling or effusion.  

There was some tenderness at the mid anterior right quadriceps.  However, there was no evidence of muscle spasm, atrophy, laxity or muscle loss of the quadriceps muscles.  The veteran was able to squat and stand from a squat.  

His motion was full in both extension and flexion bilaterally; however, the left was slightly stronger than the right, but not significantly.  

His sensation was intact to soft touch, bilaterally.  Circumference of his thigh was 17 inches bilaterally.  The X-ray results were negative for fracture or calcifications within the muscle.  

The veteran was able to perform repetitive motion with two pound weights attached to his ankles, bilaterally.  He did report achy pain and fatigue in the right leg, but it did not limit his ability to complete the activity.  

The veterans diagnosed right quadriceps myositis ossificans was confirmed.  However, the examiner commented that there did not appear to be an increase in the severity of this disability.  

The RO evaluated the service-connected right thigh disability under the Diagnostic Code for muscle injuries; Muscle Group XIV, extension of knee.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

Under Diagnostic Code 5314, 10 percent evaluation is warranted for a moderate muscle injury.  30 percent is warranted for a moderately severe muscle injury.  40 percent is warranted for a severe muscle injury.  

A moderate disability of the muscles is shown by through and through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, and with residuals of debridement or prolonged infection.  

The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  

Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles is shown by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Additionally, under these criteria, the cardinal signs and symptoms of muscle disability include loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(c).  

The Board notes the June 2004 examination findings which showed symmetrical and firm muscles with full range of motion of the right knee and hip with no joint swelling or effusion.  Additionally he was able to perform repetitive motion with 2 pound weights on his ankles without limitation on his ability to complete the activity on the right side.  

Further, the VA examiner concluded that there did not appear to be an increase in the severity of this disability.  

Given these examination findings, the Board finds that the service-connected myositis ossificans of the right quadriceps is not shown to be productive of more than moderate muscle impairment as to warrant a rating higher than 10 percent under Diagnostic Code 5314.  

In addition, while the medical evidence shows that the veteran has some fatigue and weakness on repetitive movement, his right leg movements cannot be found to be restricted to a compensable degree.  

Overall, the evidence does not support the assignment of an evaluation in excess of 10 percent for the service-connected myositis ossificans of the right quadriceps for the period of the appeal.  See 38 C.F.R. § 4.7.  



ORDER

An evaluation in excess of 10 percent for the service-connected myositis ossificans of the right quadriceps is denied.  



REMAND

As to the veterans claim for increased evaluation for the service-connected bilateral compound fracture of mandible with decreased inter-incisal range of motion, the Board observes the veterans various lay statements in which he reported an increase in severity of his jaw disability beyond that which was contemplated by the current 20 percent evaluation.  

In this regard, the Board notes that the veteran is competent to report the symptoms related to his jaw disability.   See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board recognizes that the veteran was offered VA examinations in October 2002 and June 2004 to evaluate the current severity of the jaw disability.  However, the corresponding examination reports were handwritten and not easily read.  Thus, the Board finds that a more contemporaneous VA examination with a typed report of examination findings is necessary.  

Accordingly, the remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the veteran in order to have him provide information referable to all treatment received for his service-connected jaw disability since June 2004.  Based on the response, the RO should undertake all indicated action to obtain copies of all clinical records from any identified treatment source.  The veteran should also be informed that he can submit evidence to support his claim.  

2.  The veteran should be afforded a VA dental examination to assess the nature and severity of his service-connected jaw disability.  

The veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies that the examiner deems necessary should be performed.  

The examiner should specify the range of motion for the inter-incisal movement (in millimeters) and the range of the lateral excursion movement (in millimeters).  If limited motion is demonstrated, an opinion as to any increased functional loss due to painful use, weakness, excess fatigability, or incoordination of such affected part should be rendered.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

3.  Thereafter, following completion of all indicated development, the RO should readjudicate the issue on appeal.  If any determination remains adverse to the veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

